                Case 2:20-cv-00880-TSZ Document 81 Filed 08/26/21 Page 1 of 1




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        ANTHONY BEMELMAN,
 8                           Plaintiff,
                                                       C20-880 TSZ
 9         v.
                                                       ORDER
10      DEERE & COMPANY,
11                           Defendant.

12
           Counsel having advised the Court that this matter has been resolved, and it
13
     appearing that no issue remains for the Court’s determination,
14
           NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
15
     prejudice and without costs.
16
           The Clerk is directed to send a copy of this Order to all counsel of record.
17
           IT IS SO ORDERED.
18
           Dated this 26th day of August, 2021.
19

20

21
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
22

23

     ORDER - 1
